Title: To Thomas Jefferson from William Short, 4 September 1791
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris Sep. 4. 1791.

The Assembly decreed three days ago that a deputation should be named to present the constitution to the King, that he should be prié to give such orders as he should judge proper for the guard and the dignity of his person, and finally that if he adhered to the wishes of the nation in adopting the constitution, he should be prié to settle the formality with which he should solemnly pronounce his acceptation in presence of the National Assembly. As it was apprehended that the King would wish for some changes in the constitution and would make observations in consequence of it, it was decreed at the same time that the constitution when completed should not suffer any alteration. It was completed yesterday in all its details as to conventions.
In consequence of this decree a deputation of sixty members of the Assembly went last night at nine o’clock to the King’s appartment, and presented him the constitution. M. Thouret, as their organ, addressed him in the following terms: “Sire, L’Assemblee Nationale nous a chargés de presenter a l’acceptation de Votre Majesté l’acte constitutionel qui consacre les droits imprescriptibles du peuple Francois, qui regenere le Gouvernement et qui assure la veritable dignité du trone.”
The King (appearing well satisfied with the deputation and on the whole composed and tranquil in his manner and with an air of sincerity) replied: “Messieurs—J’examenerai la constitution que  l’Assemblee Nationale vous a chargés de me présenter; je lui ferai connoitre ma resolution dans le delai le plus court que puisse exiger l’examen d’un objet aussi important: je me suis determiné à demeurer à Paris: je donnerai au commandant de la garde nationale parisienne les ordres que je croirai convenables pour le service de ma garde.”
He will probably pronounce his acceptation in a few days. But as it is evident that he is not freer in this acceptation than in the sanction of the laws against which he protested, it is much to be feared that the nation at large will have no confidence in this adhesion. Such a government without confidence, which is its essence, is nothing more than a state of anarchy and will be productive I fear of much misfortune.
The conduct of the King’s brothers, who are of course believed to act in concert with him, though probably without reason, would of itself destroy all the national confidence in the monarch. They are openly at the head of the emigrants whose avowed plan is to enter the Kingdom in arms, as soon as they become sufficiently strong. The Count D’Artois is gone to Vienna, it is generally believed, to excite the Emperor to declare himself with respect to the french affairs, or to press him for the succours with which the emigrants have been some time flattered, with the intention probably of granting them or not according to circumstances.
The National Assembly have by a decree declared the right of the nation to change the constitution, but at the same time recommended it to be exercised seldom. If three Legislatures successively recommend a change, the fourth is to be considered as a convention. This has been judged a more peaceable mode of reforming the constitution than that by periodical conventions.
Nothing has transpired with respect to the situation of S. Domingo since my last. The report of the commissaries having sailed, as mentioned formerly, was groundless. Their departure is suspended of course until the colonial committee shall have made their report. It is so much divided in opinion that it will be difficult for them to agree on any thing. Several of the members have quitted it on that account.
The elections for the new Legislature continue to go on peaceably throughout the kingdom. Such as have already taken place shew more moderation than was expected except in the southern provinces, where those who possess the most exagerated principles have for the most part been chosen.
The articles of peace signed between the Emperor and Turk are now published. The statu quo of the commencement of the war is  very little deviated from. I observe that the article by which the Porte guarantees the Austrian flag against the piratical states is renewed.—You will see by the Leyden gazette inclosed an account of the negotiation between the Empress and the allied powers at Petersburg.
I learned from the Venetian ambassador last night that he had a few hours before seen in the hands of the Spanish Ambassador a formal manifest and declaration of war just received from Madrid, of that Court against the Emperor of Morocco. There have been for a long time bickerings between them, and ill usage of Spanish subjects on the part of the Emperor.—This war will probably be confined to the increase of the garrison of Ceuta and to cruises by sea. It will however be injurious to the Spanish commerce and augment the present expences of that Government and after all will probably end by a purchased peace. I am with sincerity & affection, Dear Sir, your friend & servant,

W. Short.

